EXHIBIT Loan and Security Agreement This Loan and Security Agreement (as it may be amended, this "Agreement") is entered into on June, 2008by and between IVI Communications, Inc., a Nevada corporation (the "Borrower"), whose principal office is located at treet, Suite H, Eureka, CA 95501("Borrower’s Address"), andTitan Global Holdings, Inc., a Utah corporation, whose principal office is located at 1700 Jay Ell Drive, Suite 200, Richardson, Texas 75081(the “Lender”).The Schedules to this Agreement are an integral part of this Agreement and are incorporated herein by reference.Terms used, but not defined elsewhere, in this Agreement are defined in ScheduleA. 1.LOANS. 1.1Amount. Subject to the terms and conditions contained in this Agreement, Lender will provide funds of up to One Hundred Thousand dollars ($100,000) from time to time upon the written request of Borrower to Lender.The lending of any such funds pursuant to this Agreement shall be in the sole discretion of the Lender and shall be dependent among other thing on receipt of the following, all of which shall be to the satisfaction of the lender:detailed use of proceeds, budget, timelines for application of proceeds and milestone requirements.All amount loaned hereunder shall be referred to as “Term Loans.” 1.2Repayment. Accrued interest on all Term Loans shall be payable on the first day of each month.Outstanding principal and all accrued but unpaid interest of the Term Loans shall be repaid on [December (180 days)], 2008 (the “Maturity Date”).The Term Loans shall be evidenced by the form of promissory note attached hereto as Exhibit A. 1.3Interest. All Term Loans shall bear interest at thirteen percent (10.0%)based on the actual number of days elapsed in a year of 360 days (the “Interest Rate”); provided, that after the occurrence of an Event of Default, all Term Loans and other monetary obligations shall, at Lender's option, bear interest at a rate per annum equal to four percent (4%)in excess of the rate otherwise applicable thereto (the "Default Rate") until paid in full (notwithstanding the entry of any judgment against any Borrower or the exercise of any other right or remedy by Lender), and all such interest shall be payable on demand.Notwithstanding anything to the contrary contained in this Agreement, the aggregate of all amounts deemed to be interest hereunder and charged or collected by Lender is not intended to exceed the highest rate permissible under any applicable law, but if it should, such interest shallautomatically be reduced to the extent necessary to comply with applicable law and Lender will refund to Borrower any such excess interest received by Lender. 2.SECURITY INTEREST; SUBORDINATION. 2.1Grant of Security Interest. To secure the full payment and performance of all of the Obligations, Borrower hereby assigns to Lender and grants to Lender a continuing security interest in the following property of Borrower, whether tangible or intangible, now or hereafter owned, existing, acquired or arising and wherever now or hereafter located, and whether or not eligible for lending purposes:(i)all Accounts (whether or not Eligible Accounts) and all Goods whose sale, lease or other disposition by such Borrower has given rise to Accounts and have been returned to, or repossessed or stopped in transit by, Borrower; (ii)all Chattel Paper, Instruments, Documents and General Intangibles (includingall patents, patent applications, trademarks, trademark applications, trade names, trade secrets, goodwill, copyrights, copyright applications, registrations, licenses, software, franchises, customer lists, tax refund claims, claims against carriers and shippers, guarantee claims, contracts rights, payment intangibles, security interests, security deposits and rights to indemnification); (iii)all Inventory; (iv)all Goods (other than Inventory), including Equipment, vehicles and Fixtures; (v)all Investment Property; (vi)all Deposit Accounts, bank accounts, deposits and cash; (vii)all Letter-of-Credit Rights; (viii)all Commercial Tort Claims; (ix)all Supporting Obligations; (x)any other property of Borrower now or hereafter in the possession, custody or control of Lender or any agent or any parent, Affiliate or Subsidiary of Lender or any participant with Lender in the Loans, for any purpose (whether for safekeeping, deposit, collection, custody, pledge, transmission or otherwise) and (xi)all additions and accessions to, substitutions for, and replacements, products and Proceeds of the foregoing property, including proceeds of all insurance policies insuring the foregoing property, and all of Borrower’s books and records relating to any of the foregoing and to such Borrower’s business. 2.2Possessory Collateral. Immediately upon Borrower's receipt of any portion of the Collateral evidenced by an agreement, Instrument or Document, including any Tangible Chattel Paper and any Investment Property consisting of certificated securities, such Borrower shall deliver the original thereof to Lender together with an appropriate endorsement or other specific evidence of assignment thereof to Lender (in form and substance acceptable to Lender).If an endorsement or assignment of any such items shall not be made for any reason, Lender is hereby irrevocably authorized, as Borrower's attorney and agent-in-fact, to endorse or assign the same on Borrower's behalf. 2.3Preservation of Collateral and Perfection of Security Interest Therein. Borrower shall, at Lender's request, at any time and from time to time, authenticate, execute and deliver to Lender such financing statements, documents and other agreements and instruments (and pay the cost of filing or recording the same in all public offices deemed necessary or desirable by Lender) and do such other acts and things or cause third parties to do such other acts and things as Lender may deem necessary or desirable in its sole discretion in order to establish and maintain a valid, attached and perfected security interest in the Collateral in favor of Lender (free and clear of all other liens, claims, encumbrances and rights of third parties whatsoever, whether voluntarily or involuntarily created, except Permitted Liens) to secure payment of the Obligations and to facilitate the collection of the Collateral.Borrower authorizes Lender to file, transmit, or communicate, as applicable, financing statements and amendments describing the Collateral as "all personal property of debtor" or "all assets of debtor" or words of similar effect, in order to perfect Agent's security interest in the Collateral without any Borrower's signature.Borrower also hereby ratifies its authorization for Lender to have filed in any jurisdiction any financing statements filed prior to the date hereof. 2 2.4Subordination It is expressly agreed and understood that the Company has granted a prior security interest in the Collateral.The security interest granted herein is subject to the terms and provisions of the Subordination Agreement entered into as of the date hereof between the Lender and YA Global Investments, L.P. 3.REPRESENTATIONS, WARRANTIES AND COVENANTS. To induce Lender to enter into this Agreement, the Borrower represents, warrants and covenants as follows (it being understood that (i)each such representation and warranty will be deemed remade as of the date on which each Term Loan is made and shall not be affected by any knowledge of, or any investigation by, Lender, and (ii)the accuracy of each such representation, warranty and covenant will be a condition to each Term Loan): For purposes of this Agreement, the term “Material Adverse Effect” when used in connection with the Borrower means any change, event, violation, inaccuracy, circumstance or effect that is materially adverse to the business, assets (including intangible assets), capitalization, financial condition or results of operations of the Borrower and its subsidiaries taken as a whole.For purposes of this Agreement, the term “Person” shall mean any individual, corporation (including any non-profit corporation), general partnership, limited partnership, limited liability partnership, joint venture, estate, trust, company (including any limited liability company or joint stock company), firm or other enterprise, association, organization, entity or Governmental Entity (as hereinafter defined). 3.1.Organization and Good Standing of the Borrower.The Borrower is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation as set forth above. The Borroweris not required to be qualified to transact business in any other jurisdiction where the failure to so qualify would have an adverse effect on the business of the Borrower. 3.2.Authority. (a)The Borrower has full power and authority (corporate and otherwise) to carry on its business and has all permits and licenses that are necessary to the conduct of its business or to the ownership, lease or operation of its properties and assets. (b)The execution of this Agreement and all related agreements and the delivery hereof and thereof to the Lender have been duly authorized by the Borrower’s Board of Directors. 3 (c)Subject to any consents required under Section 3.7 below, the Borrower has the full legal right, power and authority to execute, deliver and carry out the terms and provisions of this Agreement; and this Agreement has been duly and validly executed and delivered on behalf of the Borrower and constitutes a valid and binding obligation of the Borrower enforceable in accordance with its terms. (d)Except as set forth in Schedule 3.2, neither the execution and delivery of this Agreement, the consummation of the transactions herein contemplated, nor compliance with the terms of this Agreement will violate, conflict with, result in a breach of, or constitute a default under any statute, regulation, indenture, mortgage, loan agreement, or other agreement or instrument to which the Borrower is a party or by which it or any of them is bound, any charter, regulation, or bylaw provision of Borrower, or any decree, order, or rule of any court or governmental authority or arbitrator that is binding on Borrower in any way. 3.3.Subsidiaries and Affiliates.Any and all businesses, entities, enterprises and organizations in which Borrower has any ownership, voting or profit and loss sharing percentage interest (the “Subsidiaries”) are identified in Section 3.3 hereto, together with the Borrower’s interest therein.Unless the context requires otherwise or specifically designated to the contrary on Section 3.3 hereto, “Borrower”as used in this Agreement shall include all such Subsidiaries. 3.4.Consents.Except as set forth in Schedule 3.4, no consents or approvals of any public body or authority and no consents or waivers from other parties to leases, licenses, franchises, permits, indentures, agreements or other instruments are (i)required for the lawful consummation of the transactions contemplated hereby.The consummation of the transactions contemplated hereby will not result in creating, accelerating or increasing any liability of Borrower. 3.5.Machinery and Equipment.Except for items disposed of in the ordinary course of business, all machinery, tools, furniture, fixtures, equipment, vehicles, leasehold improvements and all other tangible personal property (hereinafter “Fixed Assets”) of the Borrower currently being used in the conduct of its business, together with any machinery or equipment that is leased or operated by the Company, are in fully serviceable working condition and repair.Except as described on Schedule 3.5 hereto, all Fixed Assets owned, used or held by the Borrower are situated at its business premises and are currently used in its business.Schedule 3.5 describes all Fixed Assets owned by or an interest in which is claimed by any other person (whether a customer, supplier or other person) for which the Borrower is responsible (copies of all agreements relating thereto being attached to said Schedule 3.5), and all such property is in the Borrower’s actual possession and is in such condition that upon the return of such property in its present condition to its owner, the Borrower will not be liable in any amount to such owner.There are no outstanding requirements or recommendations of any insurance company that has issued a policy covering either (i)such Fixed Assets or (ii)any liabilities of the Borrower relating to operation of their business, or by any board of fire underwriters or other body exercising similar functions, requiring or recommending any repairs or work to be done on any Fixed Assets or any changes in the operations of the business, any equipment or machinery used therein, or any procedures relating to such operations, equipment or machinery. 4 3.6.Title to Properties; Certain Real Property Matters. (a)Except as set forth in Schedule 3.6, the Borrower each have good and marketable title to all the real properties used in their respective operations and each is the owner of all other assets used in their respective operations including, without limitation, those shown on the Basic Warranty Date Balance Sheet (except as to those since sold or otherwise disposed of in the ordinary course of business), free and clear of all liens, pledges, encumbrances, security interests, exceptions to title or any other charges or restrictions or title retention agreements of any kind or character whatsoever (whether of record or inchoate).The Borrower has delivered to the Lender customary and standard reports on the Uniform Commercial Code filing status of the Borrower with respect to state, county and local filings. (b)The real property and improvements thereon owned or leased by the Borrower (the “Real Properties”), all of which are described on Schedule 3.6, and their respective operations, do not violate or contravene any planning or zoning ordinance or other administrative regulations or any restrictive covenant or any provision of local law in effect or any other law, ordinance, executive order or judicial decree, whether pertaining to pollution of the earth, water, atmosphere or otherwise, that in any material respect interferes with or prevents the continued use of the Real Properties for the purposes for which they are now being used or which would materially affect the value thereof or the ability to transfer the same under state or federal laws or regulations. (c)Borrower has not received any notice of alleged violation of any applicable planning or zoning regulations, ordinance or other law, order, regulation or other requirement relating to their respective operations or properties including, without limitation of the foregoing, any pertaining to occupational safety and health or pollution of the earth, water or atmosphere. (d)Each Real Property includes all right, title and interest in and to strips, gores, easements, rights of way, privileges, appurtenances, land lying in the bed of any street, road or avenue, opened or proposed, in front of or adjoining such Real Property or any part thereof by reason of change or grade or closing of any street, road, highway or avenue, and all rights belonging to and inuring to the benefit of such Real Property. (e)Except as set forth on Schedule 3.6, the buildings, driveways, and all other structures and improvements upon each Real Property are all within the boundary lines of such Real Property or have the benefit of valid easements and there are no encroachments thereon.There are no outstanding requirements or recommendations by any insurance company that has issued a policy covering any Real Property, or by any boardof fire underwriters or other body exercising similar functions, requiring or recommending any repairs or work to be done on any Real Property. (f)All public utilities required for the operation of the Real Properties either enter the Real Properties through adjoining public streets or, if they pass through adjoining private land, do so in accordance with valid public or private easements.All of the public utilities mentioned above are installed and operating, and all installation and connection charges, are paid in full. (g)On the date hereof there are no governmental assessments against any of the Real Properties proposed, pending or constituting a lien on or against any of the Real Properties for which the Company would be responsible, which assessments have not been paid in full. 5 (h)All real estate taxes related to the Borrower’ lease of the Real Properties are paid by the owner(s) of such Real Properties. 3.7.Leases.All leases of real and personal property of the Borrowerare described in Schedule 3.7, are in full force and effect and constitute legal, valid and binding obligations of the respective parties thereto enforceable in accordance with their terms, except as limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or affecting generally the enforcement of creditor’s rights, and have not been assigned or encumbered.The Borrower has performed in all material respects the obligations required to be performed by it under all such leases to date and it is not in default in any material respect under any of said leases, except as set forth in Schedule 3.7, nor has it made any leasehold improvements required to be removed at the termination of any lease, except signs.No other party to any such lease is in material default thereunder. 3.8.Reserved. 3.9.Banking.The Borrower has delivered to the Lender the name of each bank in which the Borrower have an account, the account numbers and description and the names of all persons authorized to draw thereon or have access thereto. 3.10.
